Campbell, J.
There has been no determination as to the reasonableness or unreasonableness of the fee claimed in this matter. The only question involved is whether the order entered by the full Commission under date of 15 January 1968 was proper under the facts of this case.
G.S. 97-90(c) provides: “If an attorney has an agreement for fee or compensation under this article, he shall file a copy or memorandum thereof with the hearing officer or Commission prior to the conclusion of the hearing. If the agreement is not considered -unreasonable, the hearing officer or Commission shall approve it at the time of rendering decision. If the agreement is found to be unreasonable by the hearing officer or Commission, the reasons therefor shall be given and what is considered to be a reasonable fee allowed. If within five (5) days after receipt of notice of such fee allow-*393anee, the attorney shall file notice of appeal to the full Commission, the full Commission shall hear the matter and determine whether or not the attorney’s agreement as to a fee or the fee allowed is unreasonable.”
In this case Mr. Burton had an agreement for fee, and he complied with the statutory requirement and filed same with either the hearing officer or the Commission prior to the conclusion of the hearing. The order approving compromise settlement agreement was entered by Commissioner Shuford 29 July 1966, and in that order a counsel fee in the amount of $300 was approved. The provisions of the statute were not followed. “If the agreement is not considered unreasonable, the hearing officer or Commission shall approve it at the time of rendering decision. If the agreement is found to be unreasonable by the hearing officer or Commission, the reasons therefor shall be given and what is considered to be a reasonable fee allowed.”
Mr. Burton is entitled to have the statute complied with and the reasonableness or unreasonableness of his fee agreement determined.
Remanded to Commission.
Britt and Morris, JJ., concur.